UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                      :
ABDUL K. TAWWAAB,                     :
                                      :
                 Plaintiff,           :
                                      :
     v.                               :              Civil Action No. 08-1894 (RMU)
                                      :
VIRGINIA LINEN SERVICE, INC., et al., :              Dkt. Nos. 3-4
                                      :
                 Defendants.          :
                                      :


                                 MEMORANDUM OPINION

       This matter is before the court on the defendants’ motion to dismiss or, in the alternative,

for summary judgment. For the reasons stated below, the court will transfer this action to the

United States District Court for the District of Maryland.

                                       I. BACKGROUND

       The plaintiff “was employed by Virginia Linen Service as a route representative, or

driver, in Maryland.” Mem. in Support of Mot. to Dismiss and/or for Summ. J. (“Defs.’ Mot.”),

Ex. A (“Gwaltney Aff.”) ¶ 3. The “entire route was in Maryland,” and the events giving rise to

the plaintiff’s complaint occurred in Maryland. Id. According to the plaintiff, on November 1,

2006, he was terminated on the basis of his race and in retaliation for his involvement in

protected activity in violation of Title VII of the Civil Rights Act of 1964, as amended, see 42

U.S.C. § 2000e et seq. Compl. at 4.




                                                 1
       In February 2007, the plaintiff filed a formal Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”).1 Id. at 4; Gwaltney Aff., Ex. 1 (Charge of

Discrimination). The matter was not resolved, Compl. at 4, and the EEOC issued a Notice of

Right to Sue on July 24, 2008. Gwantney Aff., Ex. 2 (Notice of Right to Sue) at 2.

       On October 24, 2008, the plaintiff filed this employment discrimination action against

Virginia Linen Service, Inc., Assistant General Manager Chuck Miller, and Regional Vice

President Lee Gwaltney. Compl. at 1 (date stamp); see Gwaltney Aff. ¶ 2. With his pro se

complaint, the plaintiff submitted an Application to Proceed Without Prepayment of Fees and

Affidavit. See Dkt. #2. The court granted the Application on October 30, 2008, id. at 2, and on

October 31, 2008, the Clerk of Court officially filed these documents and entered them onto the

electronic docket. See Dkt. #1-2.

                                        II. DISCUSSION

                            A. Plaintiff Filed His Complaint Timely

       The defendants argue that the plaintiff failed to file his Complaint within 90 days after the

EEOC issued its Notice of Right to Sue. See Defs.’ Mot. at 3-4. The court will deny the motion

on this ground.

       It is presumed that the right-to-sue letter was mailed on the same date of its issuance. See

Anderson v. Local 201 Reinforcing Rodmen, 886 F. Supp. 94, 97 (D.D.C. 1995). The Notice

advises that a lawsuit “must be filed WITHIN 90 DAYS from [the claimant’s] receipt of th[e]

Notice.” Pl.’s Opp’n to Mot. to Dismiss and/or for Summ. J. (“Pl.’s Opp’n”), Ex. B (Notice of


       1
              The Charge of Discrimination filed with the Equal Employment Opportunity
Commission refers only to discrimination based on Plaintiff’s race. See Gwaltney Aff., Ex. 1
(Charge of Discrimination, No. 537-2007-00936).

                                                 2
Right to Sue) (emphasis in original). The plaintiff establishes that he received the Notice on July

26, 2008. Pl.’s Opp’n ¶ 1 & Ex. B. By the court’s calculation, the plaintiff’s filing deadline fell

on October 24, 2008, the date on which the Clerk of Court received the complaint and

Application to Proceed Without Prepayment of Fees.

        In cases where a plaintiff requests leave to proceed without payment of the filing fee,

typically there is a lapse of time between submission of complaint to the Clerk and its official

filing and entry onto the Court’s electronic docket. The plaintiff “is not responsible for the

administrative delay associated with the [c]ourt’s review of his application to proceed in forma

pauperis.” Hogue v. Roach, 967 F. Supp. 7, 8 (D.D.C. 1997); see Guillen v. Nat’l Grange, 955

F. Supp. 144, 145 (D.D.C. 1997) (finding that “the presentation of a complaint accompanied with

a petition to proceed in forma pauperis tolls the ninety-day period of limitations contained in the

right to sue letter”).

        The court concludes that Plaintiff filed his complaint timely.

                                B. This Matter Will Be Transferred to the
                         United States District Court for the District of Maryland

        The defendants argue that, under 28 U.S.C. § 1391, venue in this district is improper. See

Defs.’ Mot. at 2-3. The court concurs.

        There is a clear preference for adjudicating employment discrimination claims in the

judicial district most concerned with the alleged discrimination. See Stebbins v. State Farm

Mutual Auto. Ins. Co., 413 F.2d 1100, 1102-03 (D.C. Cir.), cert. denied, 396 U.S. 895 (1969).

The proper forum for adjudication of such employment claims is determined by reference to Title

VII’s venue provision. See 42 U.S.C. §§ 2000e-5(f)(3). It provides that an employment



                                                    3
discrimination action may be brought:

               in any judicial district in the State in which the unlawful employment
               practice is alleged to have been committed, in the judicial district in
               which the employment records relevant to such practice are
               maintained and administered, or in the judicial district in which the
               aggrieved person would have worked but for the alleged unlawful
               employment practice, but if the respondent is not found within any
               such district, such an action may be brought within the judicial
               district in which the respondent has his principal office.

42 U.S.C. § 2000e-5(f)(3).

       There is no allegation that any unlawful employment practice was committed in the

District of Columbia, that relevant employment records are maintained or administered in the

District of Columbia, that the plaintiff worked or would have worked for Virginia Linen Service,

Inc. in the District of Columbia, or that the company maintains its principal office in the District

of Columbia. See generally Compl. The defendants establish that both Mr. Gwaltney and Mr.

Miller work for Virginia Linen Service, Inc. in Maryland. Gwaltney Aff. ¶ 2. Mr. Gwaltney

resides in Maryland; Mr. Miller recently moved from Easton, Maryland to Alexandria, Virginia.

Id. Further, the records shows that the plaintiff’s former route was in Maryland, and that the

events giving rise to the complaint occurred in Maryland. Id. ¶ 3; Compl. at 1-3. Even if “much

if not most of the business of Virginia Linen Service[] [is] done” in Washington, D.C., Pl.’s

Opp’n ¶ 2, the court concludes that venue is not proper in this district. Based on the current

record, it appears that venue is appropriate in the District of Maryland, not in the District of

Columbia.

       At this juncture the court either may dismiss this action or, in the interest of justice,

transfer the action “to any district or division in which it could have been brought.” 28 U.S.C. §



                                                  4
1406(a). Assuming without deciding that the plaintiff states viable claims under Title VII against

the named defendants, the court will transfer this action to the United States District Court for the

District of Maryland. See, e.g., Elezovic v. England, No. 03-0131, 2003 WL 22383583, at *2

(D.D.C. Oct. 20, 2003) (transferring pursuant to 28 U.S.C. § 1406(a) the Title VII action filed by

employee of the National Naval Medical Center in Bethesda, Maryland to the District of

Maryland).

                                        III. CONCLUSION

       The court concludes that the plaintiff timely filed his complaint, that venue in this district

is improper, and that transfer of this action is in the interest of justice. Accordingly, the court

will deny the defendants’ motion to dismiss for improper venue and timeliness, and will transfer

this action to the United States District Court for the District of Maryland. Resolution of the

remaining claims is left for the transferee court.

       An Order accompanies this Memorandum Opinion.



                                                         RICARDO M. URBINA
                                                         United States District Judge

DATE: February 1, 2009




                                                     5